Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1, 3-4, 8 and 15 are rejected under 35 U.S.C. 102(a1) as being anticipated by PARACHINI et al. (Pub NO. US 2009/0138241 A1; hereinafter Parachini).
Regarding Claim 1, Parachni teaches a sensor assembly (Sensor assembly in Fig. 2 and Fig. below; See [0037]-[0040]), comprising:
a sensor (R2, D1, W1 and W2 in Fig. 1 and Fig. below; See [0037]-[0040]); and,
a temperature varying resistor (R1 in Fig. 2 and Fig. below; See [0037]) in parallel with the sensor (R1 is n parallel with R2, D1, W1 and W2 in Fig. 1 and Fig. below; See [0037]-[0040]);
wherein the sensor assembly includes only first and second conductors (first conductor W1 and second conductor W2 in Fig. 2 and Fig, below; See [0037]-[0040]), the first conductor configured to transmit current from a power source (W1 transmits power from source I1/I2 in Fig. 2 and Fig. below; See [0037]-[0040]) and the second conductor configured to transmit an output signal (output signal is transmitted through W2 to T1/T2 in Fig. 2 and Fig. below; See [0038]-[0041]), the sensor and the temperature varying resistor in parallel between the first and second conductors (R1, R2 and D1 are in parallel with W1 and W2 in Fig. 2 and Fig. below; See [0040]-[0042]) and the output signal of the sensor assembly including information regarding a value of a variable measured (increasing value of temperature is measuring variable; See [0040]) by the sensor and information regarding a temperature of an operating environment for the sensor (temperature changes is operating environment of R2; See [0040]-[0042]).

    PNG
    media_image1.png
    428
    888
    media_image1.png
    Greyscale

Regarding Claim 3, Parachni teaches the sensor assembly of claim 1 wherein a voltage of the output signal is offset from a reference voltage (Y-axis in Fig. 3 is voltage and reference voltage is static resistance when temperature doesn’t change; See [0040]-[0042]) and an amount of the offset is indicative of the temperature (arrow in fig. 3 is temperature increases from static/reference; See [0040]-[0042]).
Regarding Claim 4, Parachni teaches the sensor assembly of claim 3 wherein the reference voltage comprises a voltage of a sensor signal generated in response to the output signal (Y-axis in Fig. 3 is voltage and reference voltage is static resistance when temperature doesn’t change and it is generated by sensorR2/D1 signal; See [0040]-[0042]) and indicative of the value of the variable measured by the sensor (R2/R1/D1 changes with temperature in fig. 2; See [0037]-[0042]).
Regarding Claim 8, Parachni teaches a sensor assembly (Sensor assembly in Fig. 2 and Fig. below; See [0037]-[0040]), comprising:
a sensor (R2, D1, W1 and W2 in Fig. 1 and Fig. below; See [0037]-[0040]); and
means, in parallel with the sensor, for measuring a temperature of an operating environment for the sensor (R1 is in parallel with R2, D1, W1 and W2 in Fig. 1 and Fig. below and R1 is temperature dependent and changes with temperature; See [0037]-[0040]);
wherein the sensor assembly includes only first and second conductors (first conductor W1 and second conductor W2 in Fig. 2 and Fig, below; See [0037]-[0040]), the first conductor configured to transmit current from a power source (W1 transmits power from source I1/I2 in Fig. 2 and Fig. below; See [0037]-[0040]) and the second conductor configured to transmit an output signal (output signal is transmitted through W2 to T1/T2 in Fig. 2 and Fig. below; See [0038]-[0041]), the sensor and the measuring means in parallel between the first and second conductors (R1, R2 and D1 are in parallel with W1 and W2 in Fig. 2 and Fig. below; See [0040]-[0042]) and the output signal of the sensor assembly including information regarding a value of a variable measured (increasing value of temperature is measuring variable; See [0040]) by the sensor and information regarding a temperature of an operating environment for the sensor (temperature changes is operating environment of R2; See [0040]-[0042]).

    PNG
    media_image1.png
    428
    888
    media_image1.png
    Greyscale

Regarding Claim 15, Parachni teaches a sensor assembly (Sensor assembly in Fig. 2 and Fig. below; See [0037]-[0040]), comprising:
a sensor (D1, W1 and W2 in Fig. 1 and Fig. below; See [0037]-[0040]); and,
a temperature varying resistor (R2 in Fig. 2 and Fig. below; See [0037]) in series with the sensor (R2 is in series with D1 in Fig. 2 and Fig. below)
wherein the sensor assembly includes only first and second conductors (first conductor W1 and second conductor W2 in Fig. 2 and Fig, below; See [0037]-[0040]), the first conductor configured to transmit current from a power source (W1 transmits power from source I1/I2 in Fig. 2 and Fig. below; See [0037]-[0040]) and the second conductor configured to transmit an output signal (output signal is transmitted through W2 to T1/T2 in Fig. 2 and Fig. below; See [0038]-[0041]), the sensor and the temperature varying resistor in series between the first and second conductors (R1, R2 and D1 are in parallel with W1 and W2 in Fig. 2 and Fig. below; See [0040]-[0042]) and the output signal of the sensor assembly including information regarding a value of a variable measured by the sensor (increasing value of temperature is measuring variable; See [0040]-[0042]) and the temperature varying resistor preventing delivery of current to the sensor from the power source when a temperature of the operating environment for the sensor meets a predetermined condition relative to a predetermined temperature (diode D1 is reverse biased to prevent current flow based through varying resistor R1/R2; See [0042]-[0044]).

    PNG
    media_image1.png
    428
    888
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 2, 5-7, 9-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Parachni in view of Kluftinger et al. (Pub NO. 2020/0339105 A1; hereinafter Kluftinger).
Regarding Claim 2, Parachni teaches the sensor assembly of claim 1. Parachni is silent about wherein the sensor comprises an active sensor.
Kluftinger teaches wherein the sensor comprises an active sensor (See [0013]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date f the claimed invention was made to modify the system of Parachni by using the sensor comprises an active sensor, as taught by Kluftinger in order to achieve higher level of functional reliability (Kluftinger; [0009]).
Regarding Claim 5, Parachni teaches the sensor assembly of claim 1. Parachni is silent about wherein the sensor comprises an active wheel speed sensor and the variable comprises a speed of a wheel.
Kluftinger teaches wherein the sensor comprises an active wheel speed sensor (See [0013]) and the variable comprises a speed of a wheel (See [0011]-[0013]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date f the claimed invention was made to modify the system of Parachni by using wherein the sensor comprises an active wheel speed sensor and the variable comprises a speed of a wheel, as taught by Kluftinger in order to achieve higher level of functional reliability (Kluftinger; [0009]).
Regarding Claim 6, Parachni teaches the sensor assembly of claim 5. Parachni is silent about wherein the wheel comprises a vehicle wheel.
Kluftinger teaches wherein the wheel comprises a vehicle wheel (See abstract, [0009]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date f the claimed invention was made to modify the system of Parachni by using the wheel comprises a vehicle wheel, as taught by Kluftinger in order to achieve higher level of functional reliability (Kluftinger; [0009]).
Regarding Claim 7, Parachni teaches the sensor assembly of claim 1. Parachni is silent about wherein the sensor assembly includes a housing configured to enclose the sensor and the temperature varying resistor is disposed within the housing.
Kluftinger teaches wherein the sensor assembly includes a housing (housing 115 in Fig. 2; See [0048]) configured to enclose the sensor and the temperature varying resistor (See [0034]) is disposed within the housing (resistors are disposed in housing 115 in Fig. 2; See [0048]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date f the claimed invention was made to modify the system of Parachni by using wherein the sensor assembly includes a housing configured to enclose the sensor and the temperature varying resistor is disposed within the housing, as taught by Kluftinger in order to achieve higher level of functional reliability (Kluftinger; [0009]).
Regarding Claim 9, Parachni teaches the sensor assembly of claim 8. Parachni is silent about wherein the sensor comprises an active sensor.
Kluftinger teaches wherein the sensor comprises an active sensor (See [0013]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date f the claimed invention was made to modify the system of Parachni by using the sensor comprises an active sensor, as taught by Kluftinger in order to achieve higher level of functional reliability (Kluftinger; [0009]).
Regarding Claim 10, Parachni in view of Kluftinger teaches the sensor assembly of claim 8. Parachni further teaches wherein a voltage of the output signal is offset from a reference voltage (Y-axis in Fig. 3 is voltage and reference voltage is static resistance when temperature doesn’t change; See [0040]-[0042]) and an amount of the offset is indicative of the temperature (arrow in fig. 3 is temperature increases from static/reference; See [0040]-[0042]).
Regarding Claim 11, Parachni in view of Kluftinger teaches the sensor assembly of claim 10. Parachni further teaches wherein the reference voltage comprises a voltage of a sensor signal generated in response to the output signal (Y-axis in Fig. 3 is voltage and reference voltage is static resistance when temperature doesn’t change; See [0040]-[0042]) and indicative of the value of the variable measured by the sensor (arrow in fig. 3 is temperature increases from static/reference; See [0040]-[0042]).
Regarding Claim 12, Parachni teaches the sensor assembly of claim 8. Parachni is silent about wherein the sensor comprises an active wheel speed sensor and the variable comprises a speed of a wheel.
Kluftinger teaches wherein the sensor comprises an active wheel speed sensor (See [0013]) and the variable comprises a speed of a wheel (See [0011]-[0013]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date f the claimed invention was made to modify the system of Parachni by using wherein the sensor comprises an active wheel speed sensor and the variable comprises a speed of a wheel, as taught by Kluftinger in order to achieve higher level of functional reliability (Kluftinger; [0009]).
Regarding Claim 13, Parachni teaches the sensor assembly of claim 12.  Parachni is silent about wherein the wheel comprises a vehicle wheel.
Kluftinger teaches wherein the wheel comprises a vehicle wheel (See abstract, [0009]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date f the claimed invention was made to modify the system of Parachni by using the wheel comprises a vehicle wheel, as taught by Kluftinger in order to achieve higher level of functional reliability (Kluftinger; [0009]).

Regarding Claim 14, Parachni teaches the sensor assembly of claim 8. Parachni is silent about wherein the sensor assembly includes a housing configured to enclose the sensor and the measuring means is disposed within the housing.
Kluftinger teaches wherein the sensor assembly includes a housing (housing 115 in Fig. 2; See [0048]) configured to enclose the sensor and the temperature varying resistor (See [0034]) is disposed within the housing (resistors are disposed in housing 115 in Fig. 2; See [0048]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date f the claimed invention was made to modify the system of Parachni by using wherein the sensor assembly includes a housing configured to enclose the sensor and the temperature varying resistor is disposed within the housing, as taught by Kluftinger in order to achieve higher level of functional reliability (Kluftinger; [0009]).
Regarding Claim 16, Parachni teaches the sensor assembly of claim 15. Parachni is silent about wherein the sensor comprises an active sensor.
Kluftinger teaches wherein the sensor comprises an active sensor (See [0013]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date f the claimed invention was made to modify the system of Parachni by using the sensor comprises an active sensor, as taught by Kluftinger in order to achieve higher level of functional reliability (Kluftinger; [0009]).
Regarding Claim 17, Parachni teaches the sensor assembly of claim 15. Parachni is silent about wherein the sensor comprises an active wheel speed sensor and the variable comprises a speed of a wheel.
Kluftinger teaches wherein the sensor comprises an active wheel speed sensor (See [0013]) and the variable comprises a speed of a wheel (See [0011]-[0013]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date f the claimed invention was made to modify the system of Parachni by using wherein the sensor comprises an active wheel speed sensor and the variable comprises a speed of a wheel, as taught by Kluftinger in order to achieve higher level of functional reliability (Kluftinger; [0009]).
Regarding Claim 18, Parachni in view of Kluftinger teaches he sensor assembly of claim 17. Kluftinger further teaches wherein the wheel comprises a vehicle wheel (See abstract, [0009]).
Regarding Claim 19, Parachni teaches the sensor assembly of claim 15. Parachni is silent about wherein the sensor assembly includes a housing configured to enclose the sensor and the temperature varying resistor is disposed within the housing.
Kluftinger teaches wherein the sensor assembly includes a housing (housing 115 in Fig. 2; See [0048]) configured to enclose the sensor and the temperature varying resistor (See [0034]) is disposed within the housing (resistors are disposed in housing 115 in Fig. 2; See [0048]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date f the claimed invention was made to modify the system of Parachni by using wherein the sensor assembly includes a housing configured to enclose the sensor and the temperature varying resistor is disposed within the housing, as taught by Kluftinger in order to achieve higher level of functional reliability (Kluftinger; [0009]).

Conclusion

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	a. Fiori et al. (Patent NO. US 10,856,452 B1) discloses Temperature Sensor Apparatus.
	b. Creech et al. (Pub NO. US 2020/0326210 A1) discloses Non-Contact Temperature Sensor Assembly.
	c. Arwatz et a. (Patent No. US 10,288,492 B2) discloses Fast Response Temperature Sensor.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached Monday through Friday 8am to 5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phan Huy can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZANNATUL FERDOUS/Examiner, Art Unit 2867                                                                                                                                                                                                        


/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858